Case: 13-3006   Document: 11      Page: 1   Filed: 11/29/2012




          NOTE: This order is nonprecedential.

   mtniteb ~tate~ (!Court of ~peaI~
        for tbe jfeberaI (!Cirntit

                WILLIAM o. WAGONER,
                      Petitioner,

                            v.
     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.


                        2013-3006


    Petition for review of the Merit Systems Protection
 Board in case no. CH0831110115-B-1.


                      ON MOTION


                       ORDER
   William Wagoner moves for leave to proceed in forma
pauperIs.

    Upon consideration thereof,

    IT Is ORDERED THAT:

    The motions are granted.
Case: 13-3006   Document: 11   Page: 2   Filed: 11/29/2012




WILLIAM WAGONER v. OPM                                2
                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk

 824